Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-134864 American Express Credit Corporation $2,000,000,000 7.30% Fixed Rate 5-Year Senior Notes Terms and Conditions: Issuer: American Express Credit Corporation Issuer Ratings (1) : Aa3/A+/A+ (Watch Negative / Negative / Stable) (Moodys / S&P / Fitch) Security Type: Medium Term Senior Notes, Series C Trade Date: August 15, 2008 Settlement Date: August 20, 2008 (T+3 days) Maturity: August 20, 2013 Par Amount: US$ Benchmark Treasury: US Treasury 3.375% due 7/13 Benchmark Yield: 3.090 % Re-offer Spread vs. Benchmark: T 5 + 425 bps Re-offer Yield: 7.34 % Semi-Annual Coupon: 7.30 % Public Offering Price: 99.835 % Commission: 0.250 % Net Proceeds: US$1,991,700,000 (before expenses) Interest Payment Dates: Interest on the notes is payable on the 20 th of each February and August. If the interest payment date falls on a day that is not a Business Day, interest will be paid on the next succeeding Business Day. First Interest Payment Date: February 20, 2009 Day Count: 30 / 360 Redemption: The notes may not be redeemed prior to maturity. Listing: The notes will not be listed on any exchange. Minimum Denominations/Multiples: Minimum denominations of $1,000 and integral multiples of $1,000 in excess thereof. CUSIP: 0258 M0CY3 Joint Book-Running Managers: Banc of America Securities LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. UBS Securities LLC Co-Managers: BNP Paribas Securities Corp. Credit Suisse Securities (USA) LLC Lazard Capital Markets LLC Mizuho Securities USA Inc. CastleOak Securities, L.P. The Williams Capital Group, L.P. (1) An explanation of the significance of ratings may be obtained from the rating agencies. Generally, rating agencies base their ratings on such material and information, and such of their own investigations, studies and assumptions, as they deem appropriate. The rating of the notes should be evaluated independently from similar ratings of other securities. A credit rating of a security is not a recommendation to buy, sell or hold securities and may be subject to review, revision, suspension, reduction or withdrawal at any time by the assigning rating agency. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Banc of America Securities LLC at 1-800-294-1322 (toll free), Citigroup Global Markets Inc. toll-free at 1-877-858-5407, Deutsche Bank Securities Inc. toll free at 1-866-217-9821, or UBS Securities LLC by calling 1-888-722-9555, ext. 337-1088.
